Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the groove and the bulged portions (see ¶0049) of claim 1 (Response filed on 02/22/2022 are not persuasive because from reproduced fig. 8 groove appears to be in a bulged portion) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. “the upper guide plate and the bulged portions thereof can be supported to reduce the deformation”, “the upper guide plate and the bulged portions thereof can maintain stability without deformation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant later argues that “… Kohashi fails to disclose the feature “an end portion of the probe tail is located between the groove bottom surface and the upper surface” and “the probe tail is provided for facing to the plurality of electrical contact points of the space transformer.” As recited in amended claim 1”. The Examiner disagrees because 1) Kohashi at fig. 31-32 (reproduce below) disclose the feature “an end portion of the probe tail is located between the groove bottom surface and the upper surface” and 2) modified Vallauri discloses the probe tail 10B is provided for facing to the plurality of electrical contact points 14A of the space transformer 21 of 18.

    PNG
    media_image1.png
    480
    586
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    294
    458
    media_image2.png
    Greyscale

.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear how an upper guide plate comprising a groove and plurality of bulged portions from ¶0049 of the disclosure i.e. “the locking member 40 having the punched hole H2 is provided, and the punched hole H2 of the locking member 40 is sleeved on a bulged portion between the grid-shaped grooves 15” or replacement fig. 2 and fig. 7 of Remarks dated 02/22/2022 (Reproduced fig. 8 actually creates confusion between the groove, the groove bottom surface and the budge portion). It is not clear how the locking member 40 having the punched hole from ¶0049. How hole H2 is sleeved on a bulged portion? How bulged portion relates to the groove 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vallauri (US 2017/0307656) in view of Kohashi et al. (US 2006/0186905 A1) and further in view of Hung et al. (US 2012/0319711 A1).
Regarding claim 1, as best understood by the Examiner, Vallauri at fig. 4B discloses a probe head suitable for assembling the space transformer having plurality of electrical contact points, the probe head comprising: an upper guide plate [19, 22] comprising a groove [for 10B, as shown], wherein the upper guide plate is provided with an upper surface [top surface of 22] and a lower surface [bottom surface of 19] that are opposite to each other and a plurality of probe holes [19A], the groove is depressed [as shown] from the upper surface, the groove is provided with a groove bottom surface [top surface of 19], the plurality of probe holes are vertically penetrated the groove bottom surface and the lower surface along a first direction [vertical direction as shown], and in the first direction, the groove bottom surface is located [as shown] between the upper surface and the lower surface; a lower guide plate [20], [as shown]; and a plurality of probes [10], each provided with a probe tail [10B], a probe body [portion between 10A and 10B] and a probe tip [10] that are connected in sequence [as shown], wherein the plurality of probes is disposed in the groove [as shown], the probe tail forms a stopper [bottom of 10B as shown] , the plurality of probes [as shown for 18] and in the first direction, an end portion of the probe tail is located between the groove bottom surface [top surface of 19] and the upper surface [top surface of 22] and probe tail is provided for facing to the plurality of electrical contact points [21A] of the space transformer [21].
Vallauri discloses all the elements except for a plurality of bulged portions, each of the bulged portions is disposed in the groove and protrudes from the bottom of the groove surface, each of the bulged portions is provided with a top surface, wherein the top surface is a part of the upper surface, the top surface of the bulged portion is provided for abutting against the space transformer; the plurality of probes surrounds the bulged portion. 
Kohashi et al. (hereafter Kohashi) at fig. 31-32, ¶0101 discloses an upper guide plate [12] comprises protruded bulged portions [portion of 12 at 12a, see annotated fig. 31-32 above] disposed in the groove [plurality of 110 forming a groove], each bulged portion is provided with a top surface [upper surface of bulged portion as shown above in annotated fig. 31-32], wherein the top surface is a part of the upper surface [as shown]; the plurality of probes [11] surrounds the bulged portion [as shown]. Kohashi at fig. 16 discloses array of probes in the upper guide plate. 
Regarding claim 2, modified Vallauri discloses the groove is in a rectangle shape [as shown], and the plurality of probes arranged in the form of the array is disposed in the groove. 
Regarding claim 3, Vallauri discloses the groove. Vallauri is silent about the groove is in a grid shape, and the plurality of probes is arranged in a grid shape in the groove. Kohashi at least at fig. 31-32 in similar environment discloses the groove is in a grid shape [plurality of 110], and the plurality of probes [11a of 11] is arranged in a grid shape in the groove. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to form the grid shape groove as taught by Kohashi  for groove of Vallauri, in order to obtain advantages that Kohashi have to offer (see ¶0132, ¶0185-0186).
Regarding claim 4, Vallauri discloses all the elements including an area of the upper surface is less than a cross-sectional area of the upper guide plate. Vallauri is silent about a ratio of an area of the upper surface to a cross-sectional area of the upper guide plate in the second direction is greater than 70%. Kohashi at least at fig. 31-32 in similar environment discloses the a ratio of an area of the upper surface to a cross-sectional area of the upper guide plate in the second direction is greater than 70%. 
Regarding claim 5, Vallauri discloses a length of the probe tail [height of 10B] in the first direction is less [as shown] than a height of the groove [height of 22].
Regarding claim 6, Vallauri discloses the probe tail has a non-circular cross-sectional shape [fig. 6A-6B]. Vallauri is silent about the probe body has a circular cross-sectional shape. Kohashi at least at fig. 19A in similar environment discloses the probe tail has a non-circular cross-sectional shape [11a-3] , the probe body has a circular cross-sectional shape [11C], and the probe tail forms [fig. 31]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to replace probe as taught by Kohashi  for probe of Vallauri, in order to obtain advantages that Kohashi have to offer (see ¶0132).
Regarding claim 8, modified Vallauri as rejected above at claim 3 discloses all the elements of a probe card, comprising: a space transformer [12], disposed on the circuit board, wherein the space transformer is provided with a plurality of electric contact points [14A]; and the probe head according to claim 1, disposed [as shown] on the space transformer, wherein the probe tails of the plurality of probes of the probe head face the plurality of electrical contact points respectively, the upper surface abuts against the space transformer, and a gap exists [due to probe tail 11a of Kohashi is below the upper surface of 12] between the electrical contact point and the end portion of the probe tail in the first direction. They are silent about a circuit board. Hung et al. (hereafter Hung) in similar environment discloses a circuit board [68] with a space  [62] for probe [40]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to add circuit board to modify the combination of Kohashi and Vallauri, in order to obtain advantages that said circuit board of Hung have to offer i.e. to supply test signals to device under test (e.g. IC).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



March 11, 2022